     Case 1:11-cv-00071-PGG Document 333 Filed 04/24/19 Page 1 of 5




                                      +1-212-474-1934

                                    rskaistis@cravath.com



                                                                           April 24, 2019

                       U.S. ex rel. Bilotta v. Novartis Pharm. Corp.
                                 No. 11 Civ. 0071 (PGG)

Dear Judge Gardephe:

               We write on behalf of Defendant Novartis Pharmaceutical Corporation
(“NPC”) to inform the Court of a recent development in the case that is relevant to and
supportive of NPC’s pending Motion to Exclude the Testimony of Graham T. McMahon
(ECF No. 251) (the “McMahon Daubert Motion”).

                  On April 1, 2019, the Government advised NPC that it will no longer seek
damages for all alleged kickbacks that are predicted by Dr. McMahon’s markers; rather,
it has created two exceptions to the three markers, for which no damages will be sought.
On April 9, 2019, NPC requested expert disclosure to support these exceptions to the
markers, but the Government advised NPC that these exceptions will not be the subject of
Dr. McMahon’s opinion, and instead are the result of the exercise of “prosecutorial
discretion”. This development reinforces the arguments NPC made in the McMahon
Daubert Motion that the McMahon methodology is unreliable, is not the result of expert
analysis and cannot satisfy the requirements of Daubert. While the Government has the
discretion to seek a lower damages amount than it believes is supported by the evidence,
it cannot carve out exceptions to make an unreliable methodology appear more reliable;
nor can it do so using litigant-created exceptions while maintaining that the markers are
still the result of reliable expert opinion and analysis.

                As the Court is aware, the Government relies on expert-created “markers”
to prove its case, as the Court has ruled it may. Order on NPC Mot. for Summ. J. (ECF
No. 296) at 2. The markers, endorsed by the Government’s medical education expert, Dr.
McMahon, are: (1) attending three or more programs regarding the same drug within six
months; (2) speaking at a program on a drug and subsequently attending an event
regarding the same drug within six months; and (3) attending three or more programs in
     Case 1:11-cv-00071-PGG Document 333 Filed 04/24/19 Page 2 of 5
                                                                                           2


twelve months with per-person meal cost of $125 or more. See McMahon Rep. ¶ 54;
NPC’s Memorandum of Law in Support of the McMahon Daubert Motion (ECF No. 252)
(the “McMahon Daubert Mem.”) at 3. During expert discovery, the Government sought
damages for prescriptions written by all doctors who were “triggered”—i.e. who attended
events that hit upon one of the markers as to those doctors.

                NPC has moved to exclude Dr. McMahon’s testimony based on his
markers. NPC makes two principal arguments: (i) that Dr. McMahon’s testimony is
unreliable because it relies on groundless and speculative assumptions, not on facts or
data from the record of what actually occurred at specific events, and applies no reliable
methodology to those assumptions to create and apply the markers; and (ii) that Dr.
McMahon opines on common sense and NPC’s intent, both of which fall squarely within
the fact-finding job of the jury and are impermissible subjects for expert testimony.

                 During preparation of the Joint Pretrial Order, the Government advised
NPC for the first time that it would not “pursu[e] Novartis bribes provided through lunch
n’ learn events 1 or bribes provided to doctors who (a) received less than $1,000 in total
remuneration from Novartis or (b) were national key opinion leaders as reflected in
[certain listed] Novartis documents, except Kathleen Drinan”. The result is that the
Government will not seek damages for alleged bribes as to 77% of doctors who were
“triggered” by Dr. McMahon’s markers and 71% of trigger events.

               These exceptions reinforce NPC’s McMahon Daubert Motion.

                First, the exceptions are a concession by the Government that, as NPC
argued in the McMahon Daubert Motion, Dr. McMahon’s methodology is unreliable. In
relying on markers to prove its case, the Government acknowledges its inability to
adduce direct evidence of wrongdoing as to the vast majority of the alleged kickbacks for
which it seeks damages. Indeed, as NPC previously argued, Dr. McMahon made
assumptions about NPC’s promotional programs without relying on any facts developed
during discovery or conducting any corroborating tests or analyses. Dr. McMahon did
not review depositions or NPC slide deck presentations, he did not attend any NPC
speaker programs, and he did not corroborate or test his markers by reviewing samples of
doctors who attended three or more programs over six months. McMahon Daubert Mem.
at 9. Among other things, Dr. McMahon assumed that “the attendance of diverse or new
attendees at a repeat event, or the recruitment of a different speaker, would [not] shift an
event to become more relevant, or to have introduced previously unrecognized
complexity through case conversation”. Id. at 8-9. Had Dr. McMahon tested the

    1
      While the Government has now explicitly conceded that Lunch-n-Learns are not at
issue in the case, NPC does not consider this an exception to the markers, as Dr.
McMahon never included them within his report, which focused exclusively on speaker
programs and roundtables. It was only the Government’s damages experts, Dr. Goldberg
and Dr. McFadden, who included Lunch-n-Learns in their calculations, and only in their
rebuttal reports. As such, NPC refers throughout this letter to the Government’s two
exceptions to the markers.
     Case 1:11-cv-00071-PGG Document 333 Filed 04/24/19 Page 3 of 5
                                                                                             3


markers, he may have realized that one of the faults in his marker analysis was that it
included numerous national key opinion leaders (“KOLs”)—some of the most respected
medical doctors in the country—as having allegedly received bribes by attending events.
But Dr. McMahon had no factual basis for his opinions, so the lawyers for the
Government have carved out these exceptional cases, and others, from the much larger
group of doctors that Dr. McMahon’s markers swept in.

                 In short, the Government will not seek to employ Dr. McMahon’s
methodology in roughly 75% of cases in which, by its own terms, it would apply. The
Government will argue, as it has argued to NPC, that the methodology is reliable but the
Government simply chooses not to pursue liability in these exceptional cases. However,
the fact that the Government chooses not to deploy this methodology in the vast majority
of instances strongly supports a finding that the methodology itself is not reliable.

                We are aware of no case in which a party has called an expert witness at
trial to sponsor a methodology regarding liability and resulting damages, and then
subsequently advised the jury outside the presence of the expert that it should not follow
the methodology in the way the expert testified it should be followed. The Government
has not explained how it intends to advise the jury about this supposed exercise of
“prosecutorial discretion”, but it is clear that the Government does not intend to call
another expert witness to explain this revised methodology, as none has been disclosed.
The testimony of experts must be tailored to the facts at issue in the case; if an expert
methodology does not support the liability and damages the party seeks, that
methodology is unreliable.

                Second, that the Government has created exceptions to the markers “as an
exercise of its prosecutorial discretion” demonstrates that the markers were never the
product of expert analysis in the first place, as NPC has also argued in the McMahon
Daubert Motion. McMahon Daubert Mem. § 2. As NPC argued previously, Dr.
McMahon’s opinions are simply what the Government believes to be common sense. Id.
at 15-17. Indeed, the Government conceded as much when it stated that Dr. McMahon’s
markers are “‘commonsense metrics that, with or without Dr. McMahon’s testimony, a
jury could conclude are evidence of kickbacks’”. Id. at 16 (quoting Pls.’ Opp’n to NPC
Mot. for Summ. J. (ECF No. 230) at 28-29). Now the Government has created sub-
markers (i.e. markers subject to exceptions) because the markers themselves were
overbroad. If the carveouts to the markers are the result of a prosecutorial decision, then
that provides further support for the fact that the markers themselves were a prosecutorial
decision when they were conceived in the first place rather than the outcome of expert
analysis. Once again, we are aware of no case in which a party applied non-expert
exceptions to expert conclusions; expert methodologies are subject to their own standards
of trustworthiness and do not yield to exceptions created by litigants. That the
Government seeks to impose its own exceptions to Dr. McMahon’s criteria reinforces
that they were never expert conclusions in the first place.

                It is worth noting that the Government has used these litigant-created
exceptions to its litigation advantage. The Government did not disclose that it would
seek to cabin Dr. McMahon’s opinion to non-KOLs until less than one month ago—after
     Case 1:11-cv-00071-PGG Document 333 Filed 04/24/19 Page 4 of 5
                                                                                             4

NPC turned over its intended witness list. Over half of the doctors on NPC’s witness list
(5 out of 9) are KOLs. At trial, the Government will no doubt argue to the jury that the
testimony of these witnesses is less relevant because the Government is not contending
that KOLs were bribed. Notably, the Government has excepted Dr. Kathleen Drinan
from the KOL carve-out, most likely because it will introduce testimony about her in its
case. The Government cannot gerrymander its own expert’s opinion so that evidence that
NPC would introduce falls outside the scope of their expert’s opinion but its own
evidence falls within. These exceptions do not solidify their marker theory, but only
demonstrate its wealcness.

                The Government’s concession that it will not seek damages for the
majority of the claims that its own marker theory deems to be kickbacks further
reinforces the conclusion that the marker theory is not a reliable methodology to identify
kickbacks. Accordingly, this Court should grant the McMahon Daubert Motion and
exclude Dr. McMahon’s testimony.


                                                 Respectfully,



                                                 Rachel G. Skaistis


Hon. Paul G. Gardephe
   United States District Judge
       40 foley Square
           New York, NY 10007

BY HAND

Copies to:

Michael Rogoff, Esq.
Manvin Mayell, Esq.
   Arnold & Porter LLP
      250 West 55th Street
          New York, NY 10019

Jeannette Vargas, Esq.
Pierre Armand, Esq.
Monica foich, Esq.
Jacob Lillywhite, Esq.
Jennifer Jude, Esq.
    United States Attorney’s Office
        86 Chambers Street
           New York, NY 10007
    Case 1:11-cv-00071-PGG Document 333 Filed 04/24/19 Page 5 of 5
                                                                     5


Andrew Gropper, Esq.
Kathryn Harris, Esq.
   New York State Office of the Attorney General
      28 Liberty Street
          New York, NY 10005

James Miller, Esq.
   Shepherd, Finkelman, Miller & Shah, LLP
      65 Main Street
          Chester, CT 06412

VIA ECF
